Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
the 22nd day of December, 2009 (the “Effective Date”), by and between
SUFFOLKFIRST BANK, a Virginia banking corporation (the “Bank”), and DARRELL G.
SWANIGAN (“Executive”).

W I T N E S S E T H:

WHEREAS, the Bank is a wholly-owned subsidiary of Xenith Bankshares, Inc., a
Virginia corporation (the “Bank Holding Company”);

WHEREAS, the Bank intends to change its name to “Xenith Bank” shortly after
execution hereof;

WHEREAS, the Board of Directors of the Bank considers the establishment and
maintenance of highly competent and skilled management personnel for the Bank to
be essential to protect and enhance its best interests, and desires to induce
Executive to become and remain in the employ of the Bank, subject to this
Agreement’s terms and conditions;

WHEREAS, Executive desires to become employed with and remain employed by the
Bank, subject to the Agreement’s terms and conditions; and

WHEREAS, the parties agree that the provisions of this Agreement shall control
with respect to the parties’ rights and obligations resulting from Executive’s
employment with the Bank.

NOW, THEREFORE, for and in consideration of the Agreement’s mutual covenants,
and other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Definitions. The following terms used in this Agreement shall have the
following meanings:

(a) “Base Salary” shall mean the annual compensation (excluding Incentive
Compensation as defined in Agreement paragraph 1(f) and other benefits) payable
or paid to Executive pursuant to Agreement paragraph 4(a).

(b) “Change of Control” shall be deemed to have occurred on the earliest of the
following dates:

(i) The date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, 50% or more of the outstanding common
stock of the Bank Holding Company;

(ii) The date the Bank Holding Company completes (X) a merger or consolidation
of the Bank Holding Company with or into another corporation or other business
entity (each, a “corporation”), regardless of whether the Bank Holding Company
is the continuing or surviving corporation or pursuant to which any shares of
common stock of the Bank Holding Company would be converted into cash,
securities or other



--------------------------------------------------------------------------------

property of another corporation, other than a merger or consolidation of the
Bank Holding Company in which the holders of the common stock immediately prior
to the merger or consolidation continue to own immediately after the merger or
consolidation at least 50% of the Bank Holding Company common stock, or if the
Bank Holding Company is not the surviving corporation, the common stock (or
other voting securities) of the surviving corporation; or (Y) a sale or other
disposition of all or substantially all the assets of the Bank Holding Company;
or

(iii) The date that Continuing Directors cease for any reason to constitute a
majority of the Board of Directors of the Bank Holding Company. (The term
“Continuing Director” means any member of the Board of Directors of the Bank
Holding Company, while a member of such board and (a) who was a member of the
Board of Directors of the Bank Holding Company on the Effective Date or
(b) whose nomination for, or election to, the Board of Directors of the Bank
Holding Company was recommended or approved by at least two-thirds of the
members of the Board of Directors of the Bank Holding Company who are then
Continuing Directors; provided, however, that no member of the Board of
Directors of the Bank Holding Company whose initial assumption of office is in
connection with an actual or threatened contest relating to the election of
directors shall be deemed a Continuing Director.)

(iv) (For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended, (the “Exchange Act”) other than the Corporation, a
subsidiary of the Corporation or any employee benefit plan(s) sponsored or
maintained by the Corporation or any subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Compensation Committee” shall mean the Bank Holding Company’s governance
and compensation committee.

(e) “Disability” shall mean a condition for which benefits would be payable
under any long-term disability insurance coverage (without regard to the
application of any elimination period requirement) then provided to Executive by
the Bank; or, if no such coverage is then being provided, the inability of
Executive to perform the material aspects of Executive’s duties under this
Agreement for a period of at least ninety (90) substantially consecutive days,
as determined by an independent physician selected with the approval of the Bank
and Executive.

(f) “Event of Termination” shall mean the Bank’s termination of Executive’s
employment under this Agreement for any reason other than Termination for Cause.

(g) “Incentive Compensation” shall mean the compensation payable or paid to
Executive pursuant to Agreement paragraph 4(b).

(h) “Parachute Amount” shall have the same meaning as the term “parachute
payment” defined in Section 280G(b)(2) of the Code and the regulations and
rulings thereunder and, to the extent included in such definition, shall include
all payments to Executive in the nature of compensation which are contingent on
a change in ownership or effective control of the Bank, or in the ownership of a
substantial portion of the assets of the Bank, including the accelerated vesting
of any stock options granted to Executive.

 

2



--------------------------------------------------------------------------------

(i) “Termination for Cause” shall have the meaning provided in Agreement
paragraph 7(a).

(j) “Termination for Good Reason” shall mean Executive’s termination of
Executive’s employment because the status, character, capacity, location, or
circumstances of Executive’s employment as provided in paragraphs 2, 3, 4, 5 and
6 of this Agreement have been materially and adversely altered by the Bank,
whether by (i) any material breach of this Agreement by the Bank (including the
failure of the Bank to comply with paragraphs 2, 3, 4, 5 and 6 of this
Agreement); (ii) any material and adverse change in the title, reporting
relationship(s), responsibilities or perquisites of Executive; (iii) any
assignment of duties materially and adversely inconsistent with Executive’s
position and duties described in this Agreement; or (iv) the failure of the Bank
to assign this Agreement to a successor in interest or the failure of the
successor in interest to explicitly assume and agree to be bound by this
Agreement.

2. Employment. The Bank agrees to employ Executive, and Executive agrees to
accept such employment, as Executive Vice President of the Bank and President of
the Bank’s Hampton Roads Region, for the period stated in Agreement paragraph
3(a) (unless earlier terminated as set forth in this Agreement) and upon the
other Agreement terms and conditions. Executive agrees to perform faithfully
such services that are reasonably consistent with his position and that the
Bank’s President and Chief Executive Officer (the “CEO”) assigns to him from
time to time. At all times, Executive shall manage and conduct the business of
the Bank in accordance with the policies established by the Bank’s board of
directors and in compliance with applicable laws and regulations promulgated by
governing regulatory agencies or authorities. Responsibility for the supervision
of Executive shall rest with the CEO of the Bank, who shall review Executive’s
performance at least annually. The Bank’s board of directors shall have the
authority to terminate Executive, with the approval of the Bank Holding
Company’s board of directors and subject to the provisions outlined in Agreement
paragraphs 6 and 7.

3. Term and Duties.

(a) Term of Employment. This Agreement and the period of Executive’s employment
under this Agreement shall be deemed to have commenced as of the Effective Date
and shall continue for a period of twenty-four (24) full calendar months
thereafter (the “Initial Employment Term”), unless earlier terminated pursuant
to Agreement paragraph 7 or unless Executive dies before the end of such
twenty-four (24) months, in which case the period of employment shall be deemed
to continue until the end of the month of such death. On each anniversary of the
Effective Date, this Agreement and Executive’s term of employment (subject to
the terms of this Agreement) shall be extended for an additional twelve
(12) month period, unless Executive or the Bank gives written notice to the
other, at least sixty (60) days before the applicable anniversary of the
Effective Date, that Executive’s term of employment under this Agreement shall
not be extended. If written notice is timely provided, this Agreement and the
period of Executive’s employment under this Agreement shall expire at the
conclusion of the Initial Employment Term or such twelve month extension, as
applicable. Any extension of Executive’s term of employment as set forth above
shall not extend the Initial Employment Term as that term is used in this
Agreement.

(b) Performance of Duties. During the period of employment under this Agreement,
except for periods of illness, disability, reasonable vacation periods, and
reasonable leaves of

 

3



--------------------------------------------------------------------------------

absence, all subject to policies generally applicable to senior executives,
Executive shall devote substantially all of his business time, attention, skill,
and efforts to the faithful performance of his Agreement duties. Executive shall
be eligible to participate as a member in community, civic, religious, or
similar organizations, and may pursue personal investments which do not present
any material conflict of interest with the Bank (except with prior written
approval by the board of directors), or unfavorably affect the performance of
Executive’s duties pursuant to this Agreement. In addition, Executive shall be
entitled to serve as a member of the boards of directors/trustees identified in
Exhibit A attached to this Agreement and made a part hereof and as a member of
the boards of directors/trustees of such other public and/or private companies
as the Bank shall pre-approve in writing.

(c) Office of Executive. The office of Executive shall be located at the Bank’s
North Suffolk office in Suffolk, Virginia, or at such other location within five
(5) miles of such office as the Bank may from time to time designate.

(d) No Other Agreement. Executive shall have no employment contract or other
written or oral agreement concerning employment with any organization, entity or
person other than the Bank during the term of his employment under this
Agreement, except for such arrangements as the Bank shall pre-approve in
writing.

(e) Resignation from the Board of Directors (if applicable). If Executive’s
employment with the Bank is terminated for any reason, or if Executive resigns
from his employment for any reason, then Executive agrees that he shall tender
his resignation, to the extent applicable, from the board of directors of the
Bank, the Bank Holding Company’s board of directors and any other company
affiliated with the Bank on which Executive serves as a director at the time of
his employment termination or resignation. The decision whether to accept such
resignation shall be within the sole discretion of the board of directors of the
Bank, the Bank Holding Company’s board of directors and any other such
affiliated company, as applicable.

4. Compensation.

(a) Salary. Subject to the provisions of Agreement paragraphs 6 and 7, the Bank
shall pay Executive, as compensation for serving as the Executive Vice President
of the Bank and President of the Bank’s Hampton Roads Region, an initial Base
Salary of $212,500 per year; such initial Base Salary, or any increased Base
Salary, shall be payable in substantially equal installments in accordance with
the Bank’s normal pay practices, but not less frequently than monthly.
Executive’s Base Salary and any Incentive Compensation (as defined in Agreement
paragraph 4(b)) shall be reviewed and approved at least annually by the CEO, in
consultation with the Compensation Committee. The CEO may adjust the Executive’s
Base Salary to reflect Executive’s performance with the approval of the
Compensation Committee. Notwithstanding the foregoing, Executive’s Base Salary
shall not be reduced during the term of his employment under this Agreement.

(b) Incentive Compensation. During the term of Executive’s employment under this
Agreement, subject to any approval required by applicable laws and governing
regulatory agencies or authorities, and in addition to Executive’s Base Salary,
Executive shall be eligible to receive such additional Incentive Compensation as
may be awarded from time to time, by the CEO in his discretion with the approval
of the boards of directors of the Bank and the Bank Holding Company. It is
understood that any such Incentive Compensation to be awarded to Executive shall
be based on the Bank’s attainment of certain performance goals established by
the CEO. During the first quarter of each fiscal year, the CEO will establish
target performance

 

4



--------------------------------------------------------------------------------

criteria to determine the amount of Executive’s Incentive Compensation for that
fiscal year. Upon Executive’s achievement of any performance goals which the
Bank’s board of directors may have established in consultation with the
Compensation Committee, Executive shall be eligible to receive annual Incentive
Compensation, provided that the asset quality, management, liquidity or interest
rate sensitivity of the Bank shall not be “less than satisfactory.” The Bank’s
board of directors will, in its sole discretion, determine whether the asset
quality, management, liquidity or interest rate sensitivity of the Bank is “less
than satisfactory.” Any Incentive Compensation earned by Executive shall be paid
on or before the fifteenth day of the third calendar month following the end of
the fiscal year of the Bank in which the Incentive Compensation is earned.
Notwithstanding anything contained in this Agreement to the contrary, any
increase to Executive’s Base Salary and any Incentive Compensation paid to
Executive shall be (i) in compliance with applicable regulations,
pronouncements, directives, or orders issued or promulgated by any governing
regulatory agency or authority and with any agreements by and between the Bank
and such regulatory agencies or authorities, (ii) consistent with the safe and
sound operation of the Bank, and (iii) closely monitored by the CEO, the Bank’s
board of directors and the Compensation Committee.

(c) Intentionally Omitted.

(d) Stock Option Grant. As soon as practicable after the Effective Date of this
Agreement, Executive shall be granted the option to purchase 7,500 shares of the
Bank Holding Company’s common stock, subject to the terms of the Bank Holding
Company’s 2009 Stock Incentive Plan. Additionally, as soon as practicable after
the Bank shall have attained “annual profitability,” Executive shall be granted
the option to purchase7,500 shares of the Bank Holding Company’s common stock,
provided that such annual profitability shall have been attained on or before
the third anniversary of the Effective Date of this Agreement and provided
further that such option shall be subject to the terms contained in the Bank
Holding Company’s 2009 Stock Incentive Plan. For purposes of this Agreement
paragraph 4(d), “annual profitability” shall have been attained in that month in
which the Bank shall have achieved pre-tax profitability in accordance with
Generally Accepted Accounting Principles (“GAAP”) after giving effect to the
costs of all options granted as provided for under SFAS 123R during the trailing
twelve (12) months, as determined by its board of directors. All stock options
to be granted under this Agreement paragraph 4(d) shall (i) be granted at a
price equal to the fair market value of the Bank Holding Company’s common stock
on the date of grant, (ii) vest in three (3) equal installments on each
anniversary of the date of grant, and (iii) become 100% vested upon a
termination of Executive’s employment as a result of an Event of Termination or
a Termination for Good Reason.

(e) Intentionally Omitted.

(f) Reimbursement of Expenses; Provision of Business Development Expenses. The
Bank shall pay or reimburse Executive for all reasonable travel and other
expenses incurred by Executive in the performance of his obligations and duties
under this Agreement, as provided in the Bank’ policies and procedures, in
effect from time to time. In addition, the Bank believes that its best interests
will be more fully served if Executive maintains active membership in
appropriate professional associations. Accordingly, upon prior approval of the
CEO, the Bank shall also reimburse Executive for the reasonable dues and
business-related expenditures associated with Executive’s membership(s) in such
professional organizations as the CEO determines are appropriate and
commensurate with Executive’s position. The Bank shall also pay or reimburse
Executive for all reasonable business-related expenses, including entertainment,
at social clubs of which Executive may be a member, but Executive shall not be
entitled to payment

 

5



--------------------------------------------------------------------------------

or reimbursement of membership dues or monthly minimums imposed by any such
social clubs. Any reimbursement of such expenses shall be made by the time
period required by the Bank’s regular policies and procedures in effect at the
time the Executive incurs the reimbursable expense but not later than the last
day of the calendar year following the calendar year in which Executive incurs
the expense.

5. Participation in Benefit Plans.

(a) Incentive, Savings, and Retirement Plans. During the term of Executive’s
employment under this Agreement, Executive shall be entitled to participate in
all incentive, stock option, stock appreciation, restricted stock, savings, and
retirement plans, practices, policies, and programs adopted by the Bank or the
Bank Holding Company’s board of directors to the extent applicable generally to
senior executive officers of the Bank, on the same basis as such other senior
executive officers, unless otherwise prohibited by the terms of such plans.

(b) Health and Welfare Benefit Plans. During the term of Executive’s employment
under this Agreement, Executive and/or Executive’s family, as the case may be,
shall be eligible for participation in and shall receive all benefits under any
health and welfare benefit plans, practices, policies, and programs adopted by
the board of directors of the Bank or the Bank Holding Company to the extent
applicable generally to senior executive officers of the Bank and subject to the
terms, conditions, and eligibility requirements therefore from time to time.

(c) Vacation and Sick Leave. Executive shall be entitled, without loss of pay,
to be voluntarily absent from work or the performance of his work duties under
this Agreement as recited below, all voluntary absences to count as vacation
time, provided that:

(i) Executive shall be entitled to an annual vacation in accordance with the
policies that the board of directors of the Bank periodically establishes for
senior management employees of the Bank in consultation with the Compensation
Committee.

(ii) Executive shall not receive any additional compensation from the Bank on
account of his failure to take a vacation, and Executive shall not accumulate
unused vacation from one fiscal year to the next, except as authorized by the
Bank’s board of directors in consultation with the Bank Holding Company’s
compensation committee.

(iii) In addition to paid vacations under this Agreement, Executive shall be
entitled, without loss of pay, to be voluntarily absent from work under this
Agreement for such additional periods of time and for such valid and legitimate
reasons as the board of directors of the Bank may in its discretion approve in
consultation with the Compensation Committee. It is also provided that the board
of directors of the Bank may grant to Executive a leave or leaves of absence,
with or without pay, at such time or times and upon such terms and conditions as
the board of directors of the Bank in its discretion determines in consultation
with the Compensation Committee.

(iv) Executive shall be further entitled to an annual sick leave benefit as may
be established by the board of directors of the Bank in consultation with the
Compensation Committee.

 

6



--------------------------------------------------------------------------------

6. Benefits Payable Upon Disability.

(a) Disability Benefits. In the event of the Disability of Executive, Executive
shall be placed on a paid leave of absence and the Bank shall continue to pay
Executive 100% of Executive’s then current Base Salary pursuant to paragraph
4(a) during the first twelve (12) months of a substantially continuous period of
Disability. It is provided, however, that in the event Executive is disabled for
a substantially continuous period exceeding twelve (12) months, the Bank may, at
its election, terminate this Agreement, in which event payment of Executive’s
Base Salary shall cease.

(b) Disability Benefit Offset. Any amounts payable under Agreement paragraph
6(a) shall be reduced by any amounts paid to Executive under any other
disability program or policy of insurance maintained by the Bank.

7. Payments to Executive Upon Termination of Employment. The CEO, with the
approval of the Bank’s board of directors, may terminate Executive’s employment
under this Agreement at any time, but any termination other than Termination for
Cause shall not prejudice Executive’s right to compensation or other benefits
under this Agreement. Executive may voluntarily terminate his employment under
this Agreement. The rights and obligations of the Bank and Executive in the
event of employment termination are set forth in this Agreement paragraph 7 as
follows:

(a) Termination for Cause. Executive shall have no right to compensation or
other benefits (except for vested benefits under any employee benefit plan) for
any period after a Termination for Cause. For purposes of this Agreement,
Termination for Cause shall be determined by the CEO, in the reasonable exercise
of his discretion and acting in good faith, in accordance with this
sub-paragraph and subject to the approval of the Bank’s board of directors.
Termination for Cause is a termination of Executive’s employment as a result of
Executive’s personal dishonesty, willful or reckless misconduct, willful or
reckless breach of fiduciary duties; intentional failure to perform stated
duties; willful or reckless violation of any law, rule, or regulation (other
than traffic violations or similar offenses), or a final cease-and-desist order
or other formal administrative action entered into by or imposed on the Bank;
the regulatory suspension or removal of Executive as defined in Agreement
paragraphs 8(a) and 8(b); Executive’s failure to follow reasonable written
instructions of the CEO or the board of directors of the Bank; or Executive’s
material breach of any provision of this Agreement. The termination of
Executive’s employment shall not be deemed to be a Termination for Cause unless
and until there shall have been delivered to Executive a copy of a resolution
duly adopted in good faith by the affirmative vote of not less than two-thirds
of the membership of the Bank’s board of directors (other than Executive and any
other employees who serve on such board of directors) at a meeting of such board
called and held for such purpose (after at least thirty (30) days prior written
notice of such meeting and Executive’s alleged improper conduct is provided to
Executive and Executive is given an opportunity to be heard before such board),
finding that, in the good faith opinion of such board of directors, Executive is
guilty of the conduct described as Termination for Cause and specifying in
reasonable detail the grounds for its decision, and further that the specified
conduct remains uncured or, in the case of a suspension, removal or formal
administrative action, was not capable of cure. The CEO, in his discretion, with
the approval of the Bank’s board of directors, may suspend Executive, with pay,
for all or any portion of the period of time from the delivery of the notice
described in this Agreement paragraph 7(a) until the effective time of the
Termination for Cause.

(b) Event of Termination Without Change of Control. Upon the occurrence of an
Event of Termination, other than in connection with a Change of Control as
provided in

 

7



--------------------------------------------------------------------------------

Agreement paragraph 7(c), the Bank shall pay to Executive, or in the event of
his subsequent death, to his designated beneficiary or beneficiaries, or to his
estate, as the case may be, as liquidated damages, in lieu of all other claims,
a severance payment equal to Executive’s Total Compensation (defined in this
Agreement as the sum of (i) any Incentive Compensation paid to Executive during
the twelve (12) months preceding termination of employment under this Agreement
plus (ii) the greater of one year of the then current Base Salary or the then
current Base Salary which would have been payable over the remaining balance of
the Initial Employment Term). Subject to the provisions in Agreement paragraph
7(e), the then current Base Salary component of said severance payment shall be
paid in twelve (12) equal monthly installments beginning thirty (30) days
following the Event of Termination and any Incentive Compensation component of
such severance payment shall be paid in a lump sum on the first day of the
seventh (7 th) month following the Event of Termination. In addition, all
outstanding options to purchase Bank Holding Company common stock granted under
this Agreement shall become 100% vested in accordance with Agreement paragraph
4(d). In addition, during the period that Executive and his eligible dependents
are entitled to continued health plan coverage under Section 4980B of the Code
(“COBRA”), the Bank shall reimburse Executive, on a monthly basis, the amount
paid by Executive for the COBRA health plan coverage of Executive and his
eligible dependents. If Executive’s right to COBRA health plan coverage ends
before second anniversary of the Event of Termination, then the Bank shall make
a cash payment to Executive, on a monthly basis, equal to the COBRA premium for
the type and level of coverage provided to Executive and his eligible dependents
immediately before the cessation of COBRA coverage. The monthly cash payment
shall be payable during the period beginning with the month following the
termination of Executive’s COBRA coverage and ending with the twenty-fourth
(24th) month following the Event of Termination. The Bank’s obligation to
provide the severance payments, reimbursement of COBRA premiums and other
payments described in this Agreement paragraph 7(b) is subject to the condition
that Executive shall execute a full release and waiver (substantially similar to
the Release and Waiver attached hereto as Exhibit B and made a part of this
Agreement) of all known or unknown claims or causes of action Executive has,
had, or may have against the Bank, the Bank Holding Company and their respective
affiliates. The execution of the Release and Waiver is a precondition to the
receipt of the severance payment described in this Agreement paragraph 7(b). The
Release and Waiver shall be provided to the Executive on or before the Event of
Termination and shall be executed and returned to the Bank within twenty-five
(25) days after the Release and Waiver is provided to the Executive.

(c) Event of Termination or Termination for Good Reason in Connection With a
Change of Control. If, during the term of Executive’s employment under this
Agreement and within one year immediately following a Change of Control or
within six months immediately prior to such Change of Control, Executive’s
employment with the Bank under this Agreement is terminated by an Event of
Termination or a Termination for Good Reason, then the Bank shall pay to
Executive, or in the event of his subsequent death, to his designated
beneficiary or beneficiaries, or to his estate, as the case may be, as
liquidated damages, in lieu of all other claims, a severance payment (subject to
adjustment as provided below) equal to two times Executive’s Total Compensation.
Subject to the provisions in Agreement paragraph 7(e), the then current Base
Salary component of such severance payment shall be paid in twelve (12) equal
monthly installments beginning thirty (30) days following the Event of
Termination, and any Incentive Compensation component of such severance payment
shall be paid in a lump sum on the first day of the seventh (7th) month
following the Event of Termination. In addition, all outstanding options to
purchase Bank Holding Company common stock granted under this Agreement shall
become 100% vested in accordance with Agreement paragraph 4(d). In addition,
during the period that Executive and his eligible dependents are entitled to
continued health plan coverage under COBRA, the Bank shall reimburse Executive,
on a monthly basis, the

 

8



--------------------------------------------------------------------------------

amount paid by Executive for the COBRA health plan coverage of Executive and his
eligible dependents. If Executive’s right to COBRA health plan coverage ends
before the second anniversary of the Event of Termination, then the Bank shall
make a cash payment to Executive, on a monthly basis, equal to the COBRA premium
for the type and level of coverage provided to Executive and his eligible
dependents immediately before the cessation of COBRA coverage. The monthly cash
payment shall be payable during the period beginning with the month following
the termination of Executive’s COBRA coverage and ending with the twenty-fourth
(24th) month following the Event of Termination. The Bank’s obligation to
provide the severance payment, reimbursement of COBRA premiums and other
payments described in this Agreement paragraph 7(c) is subject to the condition
that Executive shall execute a full release and waiver (substantially similar to
the Release and Waiver attached hereto as Exhibit B and made a part of this
Agreement) of all known or unknown claims or causes of action Executive has,
had, or may have against the Bank, the Bank Holding Company and their respective
affiliates. The execution of the Release and Waiver is a precondition to the
receipt of the severance payment described in this Agreement paragraph 7(c). The
Release and Waiver shall be provided to Executive on or before the Event of
Termination and shall be executed and returned to the Bank within twenty-five
(25) days after the Release and Waiver is provided to Executive.

(d) Termination for Good Reason. If, during the term of Executive’s employment
with the Bank under this Agreement is terminated upon the occurrence of a
Termination for Good Reason event, other than in connection with a Change of
Control as provided in Agreement paragraph 7(c), then the Bank shall pay to
Executive, or in the event of his subsequent death, his designated beneficiary
or beneficiaries, or his estate, as the case may be, as liquidated damages, in
lieu of all other claims, a severance payment equal to two times Executive’s
Total Compensation paid to Executive. Subject to the provisions in Agreement
paragraph 7(e), the then current Base Salary component of such severance payment
shall be paid in twelve (12) equal monthly installments beginning thirty
(30) days following the date of such termination and any Incentive Compensation
component of such severance payment shall be paid in a lump sum on the first day
of the seventh (7th) month following the date of such termination. In addition,
all outstanding options to purchase Bank Holding Company common stock granted
under this Agreement shall become 100% vested in accordance with Agreement
paragraph 4(d). In addition, during the period that Executive and his eligible
dependents are entitled to continued health plan coverage under COBRA, the Bank
shall reimburse Executive, on a monthly basis, the amount paid by Executive for
the COBRA health plan coverage of Executive and his eligible dependents. If
Executive’s right to COBRA health plan coverage ends before second anniversary
of the Event of Termination, then the Bank shall make a cash payment to
Executive, on a monthly basis, equal to the COBRA premium for the type and level
of coverage provided to Executive and his eligible dependents immediately before
the cessation of COBRA coverage. The monthly cash payment shall be payable
during the period beginning with the month following the termination of
Executive’s COBRA coverage and ending with the twenty-fourth (24th) month
following the Event of Termination. The Bank’s obligation to provide the
severance payment, reimbursement of COBRA premiums and other payments described
in this Agreement paragraph 7(d) is subject to the condition that Executive
shall execute a full release and waiver (substantially similar to the Release
and Waiver attached hereto as Exhibit B and made a part of this Agreement) of
all known or unknown claims or causes of action Executive has, had, or may have
against the Bank, the Bank Holding Company and their respective affiliates. The
execution of the Release and Waiver is a precondition to the receipt of the
severance payment described in this Agreement paragraph 7(d). The Release and
Waiver shall be provided to Executive on or before the date of such termination
and shall be executed and returned to the Bank within twenty-five (25) days
after the Release and Waiver is provided to Executive.

 

9



--------------------------------------------------------------------------------

(e) 409A Limits on Payments. Executive and the Bank intend for all payments
under this Agreement to be either outside the scope of Section 409A of the Code
or to comply with its requirements as to timing of payments. Accordingly, to the
extent applicable, this Agreement shall at all times be operated in accordance
with the requirements of Section 409A of the Code, as amended, and the
regulations and rulings thereunder, including any applicable transition rules
(“Section 409A”). To the extent required by Section 409A, payments or benefits
under this Agreement that are to be paid upon Executive’s termination of
employment shall be paid to Executive at the time that Executive has experienced
a “separation from service” (as defined in Section 409A) from the Bank. A
separation from service shall not occur under Section 409A unless Executive has
completely severed his employment or contractor relationship with the Bank or
Executive has permanently decreased his services (via his employment
relationship or his consulting relationship) to 20% or less of the average level
of bona fide services over the immediately preceding 36 month period (or the
full period if Executive has been providing services for less than 36 months). A
leave of absence shall only trigger a termination of employment that constitutes
a separation from service at the time required under Section 409A. The Bank
shall have authority to take action, or refrain from taking any action, with
respect to the payments and benefits under this Agreement that is reasonably
necessary to comply with Section 409A. Specifically, the Bank shall have the
authority to delay the commencement of payments to Executive if Executive is
considered a “specified employee” under Section 409A, but only to the extent
such delay is mandated by the provisions of Section 409A. Any payment that is
delayed pursuant to this Agreement paragraph 7(e) shall be paid to Executive at
the earliest date permitted under Section 409A; provided, however, if Executive
wishes to receive any benefit before the time permitted under Section 409A of
the Code, then to the extent necessary to comply with Section 409A, Executive
shall pay the full cost of such benefit and the Bank shall reimburse Executive
for all such costs at the earliest date permitted under Section 409A. Should
Executive be assessed any additional income tax, excise tax, penalty or interest
as a result of any payment in violation of Section 409A, the Bank shall pay all
such assessed taxes resulting from such violation, but shall not pay any taxes
assessed against Executive as a result of any payment that would have been due
by Executive if no violation of Section 409A had occurred.

(f) 280G Limits on Payments

(i) Except as provided below, no payments described herein or under any other
agreement, plan or arrangement as to which Section 280G of the Code (“Section
280G”) applies shall exceed the amount permitted by that Section. Therefore,
with respect to any such payment only, if the aggregate present value
(determined as of the date of the Change of Control in accordance with the
provisions of Section 280G or any successor thereof and the regulations and
rulings thereunder) of the Parachute Amount would result in an excess parachute
payment (as determined under Section 280G), then the Parachute Amount shall not
be greater than an amount equal to 2.99 multiplied by Executive’s base amount
(as determined under Section 280G) for the base period (as determined under
Section 280G) (the “Capped Amount”). In the event the Parachute Amount is
required to be reduced pursuant to this subparagraph, the payments under this
Agreement that are included in the Parachute Amount shall be reduced in the
following order of priority: (i) first from cash compensation, (ii) next from
equity compensation, then (iii) pro-rata among all remaining payments; provided,
however, that payments that are not subject to Section 409A shall be reduced
before any payments that are subject to Section 409A are reduced.

(ii) Notwithstanding sub-paragraph (i) above, Executive’s Parachute Amount shall
not be limited to the Capped Amount if it is determined that Executive would

 

10



--------------------------------------------------------------------------------

receive greater after-tax proceeds from the Parachute Amount (i.e., after
Executive’s payment of all taxes imposed on all of the Parachute Amount) than he
would if such reduction were made.

(iii) Should Executive be assessed any excise tax as a result of any payment of
the Parachute Amount under sub-paragraph (i) above (but not under sub-paragraph
(ii)), the Bank shall pay all such assessed excise taxes, and any income taxes
and additional excise taxes resulting from the payment of such excise taxes, but
shall pay no other taxes assessed against Executive as a result of the payment
of the Parachute Amount.

(iv) The calculation of the Parachute Amount and Capped Amount and all other
determinations relating to the applicability of Section 280G to the payments
made to Executive by the Bank shall be made by an independent public accounting
firm selected and paid for by the Bank.

(g) Voluntary Termination of Employment. Executive shall have no right to
compensation or other benefits under this Agreement for any period following the
voluntary termination of Executive’s employment, except as provided in Agreement
paragraphs 7(c) and 7(d) for a termination for Good Reason.

8. Regulatory Suspension.

(a) If Executive is suspended and/or temporarily prohibited from participating
in the conduct of the affairs of the Bank by a notice served under Sections
8(e)(3) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. § 1818(e)(3)
or (g)(1), the obligations of the Bank under this Agreement shall be suspended
as of the date of service of such notice, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank, subject to
any bar or prohibition arising from any applicable law or regulation, shall
(i) pay Executive the compensation withheld while its contract obligations were
suspended and (ii) reinstate in whole or in part any of its obligations which
were suspended; provided, however, that the Bank’s obligation to pay or
reinstate as set forth herein shall not exceed one year of compensation or other
obligations, shall be reduced by the amount of any compensation received by
Executive from any source during the period of suspension. Vested rights of
Executive shall not otherwise be affected.

(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of the affairs of the Bank by an order issued under Section 8(e)(4)
or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. § 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the parties hereto shall
not be affected.

9. Protective Covenants. Executive shall abide by and be bound by the following
Protective Covenants:

(a) Confidential Information and Trade Secrets. During Executive’s employment,
the parties acknowledge that the Bank shall disclose, or have already disclosed,
to Executive for use in Executive’s employment, and that Executive will be
provided access to and otherwise make use of, acquire, create, or add to certain
valuable, unique, proprietary, and secret information of the Bank and the Bank
Holding Company (whether tangible or intangible and whether or not
electronically kept or stored), including financial statements, drawings,
designs,

 

11



--------------------------------------------------------------------------------

manuals, business plans, processes, procedures, formulas, inventions, pricing
policies, customer and prospect lists and contacts, contracts, sources and
identity of vendors and contractors, financial information of customers of the
Bank and the Bank Holding Company, and other proprietary documents, materials,
or information indigenous to the Bank or the Bank Holding Company, relating to
their respective businesses and activities, or the manner in which the Bank or
the Bank Holding Company does business, which is valuable to the Bank and the
Bank Holding Company in conducting their business because the information is
kept confidential and is not generally known to the Bank’s or the Bank Holding
Company’s competitors or to the general public (“Confidential Information”).
Confidential Information does not include information generally known or easily
obtained from public sources or public records, unless Executive causes the
Confidential Information to become generally known or easily obtained from
public sources or public records.

To the extent that the Confidential Information rises to the level of a trade
secret under applicable law, then Executive shall, during Executive’s employment
and for so long as the Confidential Information remains a trade secret under
applicable law (or for the maximum period of time otherwise allowed by
applicable law) (i) protect and maintain the confidentiality of such trade
secrets and (ii) refrain from disclosing, copying, or using any such trade
secrets without the Bank’s prior written consent, except as necessary in
Executive’s performance of Executive’s duties while employed with the Bank.

To the extent that the Confidential Information defined above does not rise to
the level of a trade secret under applicable law, Executive shall, during
Executive’s employment and for a period of one year following any voluntary or
involuntary termination of employment (whether by the Bank or Executive),
(i) protect and maintain the confidentiality of the Confidential Information and
(ii) refrain from disclosing, copying, or using any Confidential Information
without the Bank’s prior written consent, except as necessary in Executive’s
performance of Executive’s duties while employed with the Bank.

(b) Return of Property of the Bank. Upon any voluntary or involuntary
termination of Executive’s employment (or at any time upon request of the Bank),
Executive agrees to immediately return to the Bank all property of the Bank or
the Bank Holding Company (including, without limitation, all documents,
electronic files, records, computer disks, or other tangible or intangible
things that may or may not relate to or otherwise comprise Confidential
Information or trade secrets, as defined by applicable law) that Executive
created, used, possessed, or maintained while working for the Bank from whatever
source and whenever created, including all reproductions or excerpts thereof.
This provision does not apply to purely personal documents of Executive, but it
does apply to business calendars, Rolodexes, customer lists, contact sheets,
computer programs, disks and their contents and like information that may
contain some personal matters of Executive. Executive acknowledges that title to
all such property is vested in the Bank or the Bank Holding Company, as
applicable.

(c) Non-Diversion of Business Opportunity. During Executive’s employment with
the Bank and consistent with Executive’s duties and fiduciary obligations to the
Bank, Executive shall (i) disclose to the Bank any business opportunity that
comes to Executive’s attention during Executive’s employment with the Bank and
that relates to the business of the Bank or otherwise arises as a result of
Executive’s employment with the Bank and (ii) not take advantage of or otherwise
divert any such opportunity for Executive’s own benefit or that of any other
person or entity without prior written consent of the Bank.

 

12



--------------------------------------------------------------------------------

(d) Non-Solicitation of Customers. During Executive’s employment and for a
period of twelve (12) months following any employment termination pursuant to
Agreement paragraphs 7(a), (b), (c), (d), or (g), Executive agrees not to,
directly or indirectly, contact, solicit, divert, appropriate, or call upon,
with the intent of doing business with, the customers or clients of the Bank
with whom Executive has had material contact during the last year of Executive’s
employment with the Bank, including prospects of the Bank with whom Executive
had such contact during said last year of Executive’s employment, if the purpose
of such activity is either (i) to solicit such customers or clients or
prospective customers or clients for a Competitive Business as herein defined
(including, without limitation, any Competitive Business started by Executive)
or (ii) to otherwise encourage any such customer or client to discontinue,
reduce, or adversely alter the amount of its business with the Bank. Executive
acknowledges that, due to Executive’s relationship with the Bank, Executive will
develop, or has developed, special contacts and relationships with the Bank’s
clients and prospects, and that it would be unfair and harmful to the Bank if
Executive took advantage of these relationships in a Competitive Business.

A “Competitive Business”, as defined in this Agreement, is an enterprise that is
in the business of offering banking products and/or services, which services
and/or products are similar or substantially identical to those offered by the
Bank during Executive’s employment with the Bank.

(e) Non-Piracy of Employees. During Executive’s employment and for a period of
twelve (12) months following any termination pursuant to Agreement paragraphs
7(a), (b), (c), (d), or (g), Executive covenants and agrees that Executive shall
not, directly or indirectly: (i) solicit, recruit, or hire (or attempt to
solicit, recruit, or hire) or otherwise assist anyone in soliciting, recruiting,
or hiring, any employee or independent contractor (which shall not include
non-exclusive outside vendors) of the Bank, the Bank Holding Company or any
other affiliate of the Bank who performed work for the Bank, the Bank Holding
Company or any such affiliate within the last six (6) months of Executive’s
employment with the Bank or any such affiliate or who was otherwise engaged or
employed with the Bank at the time of said termination of employment of
Executive or (ii) otherwise encourage, solicit, or support any such employees or
independent contractors to leave their employment or engagement with the Bank,
the Bank Holding Company or any such affiliate, in either case until such
employee or contractor has been terminated or separated from the Bank, the Bank
Holding Company or any such affiliate for at least twelve (12) months.

(f) Non-Compete. During Executive’s employment and for a period of twelve
(12) months following any employment termination pursuant to Agreement
paragraphs 7(a), (b), (c), (d), or (g), Executive agrees not to, directly or
indirectly, compete with the Bank, the Bank Holding Company or any other
affiliate of the Bank, as an officer, director, member, principal, partner,
shareholder (other than a shareholder in a company that is publicly traded and
so long as such ownership is less than five percent), owner, manager,
supervisor, administrator, employee, consultant, or independent contractor, by
working in the Territory (as defined herein) for or as a Competitive Business
(as defined above) in the Territory (as defined herein), in a capacity identical
or substantially similar to the capacity in which Executive served at the Bank.
The “Territory” shall be defined as the Commonwealth of Virginia. Executive
acknowledges that the Bank and the Bank Holding Company conducts its business
within the Territory, that Executive will perform services for and on behalf of
the Bank within the Territory, and that this paragraph 9(f) (and the Territory)
is a reasonable limitation on Executive’s ability to compete with the Bank.

(g) Acknowledgment. It is understood and agreed by Executive that the parties
have attempted to limit his right to compete only to the extent necessary to
protect the Bank and the

 

13



--------------------------------------------------------------------------------

Bank Holding Company from unfair competition and that the terms and provisions
of this paragraph 9 are not intended to restrict Executive in the exercise of
his skills or the use of knowledge or information that does not rise to the
level of a trade secret under applicable law or Confidential Information of the
Bank (to which trade secrets and Confidential Information Executive has had
and/or will have access and has made and/or will make use of during employment
with the Bank).

It is acknowledged that the purpose of these covenants and promises is (and that
they are necessary) to protect the Bank’s legitimate business interests, to
protect the Bank’s investment in the overall development of its business and the
good will of its customers, and to protect and retain (and to prevent Executive
from unfairly and to the detriment of the Bank utilizing or taking advantage of)
such business trade secrets and Confidential Information of the Bank and those
substantial contacts and relationships (including those with customers and
employees of the Bank) which Executive established due to his employment with
the Bank.

This Agreement is not intended to preclude Executive’s opportunity to engage in
or otherwise pursue occupations in any unrelated or non-competitive field of
endeavor, or to engage in or otherwise pursue directly competitive endeavors so
long as they meet the requirements of this Agreement. Executive represents that
his experience and abilities are such that existence or enforcement of these
covenants and promises will not prevent Executive from earning or pursuing an
adequate livelihood and will not cause an undue burden to Executive or his
family.

Executive acknowledges that these covenants and promises (and their respective
time, geographic, and/or activity limitations) are reasonable and that such
limitations are no greater than necessary to protect said legitimate business
interests in light of Executive’s position with the Bank and the Bank’s
business, and Executive agrees to strictly abide by the terms hereof.

10. Source of Payments. All payments provided in Agreement paragraphs 4 , 6, and
7 shall be paid in cash from the general funds of the Bank, or its successors in
interest, as provided herein; and no special or separate fund shall be
established by the Bank, and no other segregation of assets shall be made to
assure payment. Executive shall have no right, title, or interest in or to any
investments which the Bank may make to meet its payment obligations.

11. Injunctive Relief/Arbitration. The Bank or Executive shall have the right to
apply to any court of competent jurisdiction for injunctive relief with respect
to the enforcement of the covenants and agreements set forth in Agreement
paragraph 9. This remedy shall be in addition to, and not in limitation of, any
other rights or remedies to which the Bank or Executive are or may be entitled
at law or in equity respecting this Agreement. All other disputes or claims for
relief arising from or related to this Agreement, Executive’s employment with
the Bank, or the termination of Executive’s employment with the Bank, or as to
arbitrability shall be brought and resolved in binding arbitration before the
American Arbitration Association. The arbitration shall be conducted under the
AAA National Rules for the Resolution of Employment Disputes. The Bank and
Executive agree that the arbitration will be conducted in Richmond, Virginia.
Judgment upon any award rendered by the arbitrator may be entered only in the
Circuit Court for the City of Richmond, Virginia, or in the U.S. District Court
for the Eastern District of Virginia (Richmond Division).

12. Attorneys’ Fees. In the event any party hereto is required to engage in
legal action, whether before a court of competent jurisdiction or before the
American Arbitration Association, against any other party hereto, either as
plaintiff or defendant, in order to enforce or defend any of its or his rights
under this Agreement, the parties shall bear their own respective legal fees and
expenses in connection

 

14



--------------------------------------------------------------------------------

therewith. However, if following a Change of Control Executive must bring a
claim to enforce Executive’s rights, and such claim results in payments to
Executive, then whether or not reduced to a final judgment, Executive shall be
reimbursed for reasonable legal fees incurred.

13. No Duty to Mitigate. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any provisions of this Agreement and such amounts shall not
be reduced regardless of whether Executive obtains other employment.

14. Federal Income Tax Withholding. The Bank may withhold from any benefits
payable under this Agreement all federal, state, city, or other taxes as shall
be required pursuant to any law or governmental regulation or ruling.

15. Effect of Prior Agreements. This Agreement constitutes the entire agreement
between the parties concerning the subject matter of this Agreement. No oral
statements or prior written material not specifically incorporated in this
Agreement shall be of any force and effect, and no changes in or additions to
this Agreement shall be recognized, unless incorporated in this Agreement by
written amendment, such amendment to become effective on the date stipulated in
it. Executive acknowledges and represents that, in executing this Agreement, he
did not rely, and has not relied, on any communications, promises, statements,
inducements, or representation(s), oral or written, by the Bank or any of its
officers, directors, attorneys, agents, or representatives, except as expressly
contained in this Agreement. This Agreement supersedes any prior employment
agreement and any contemporaneous oral agreement or understanding by or between
the Bank and Executive.

16. General Provisions.

(a) Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by Executive, his beneficiaries or legal representatives,
without the prior written consent of the Bank; provided, however, that nothing
in this Agreement paragraph 16(a) shall preclude (i) Executive from designating
a beneficiary to receive any benefits payable hereunder upon his death, or
(ii) the executors, administrators, or other legal representatives of Executive
or his estate from assigning any rights hereunder to the person or persons
entitled thereto. The Bank may assign this Agreement without the consent of
Executive.

(b) No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, and any attempt, voluntary or involuntary, to effect any such
action shall be null, void, and of no effect.

(c) Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Bank and Executive and their respective heirs, successors,
assigns, and legal representatives.

(d) No Bar. Executive acknowledges and agrees that the existence of any claim or
cause of action against the Bank shall not constitute a defense to the
enforcement by the Bank of Executive’s covenants, obligations, or undertakings
in this Agreement.

(e) No Conflicting Obligations. Executive hereby acknowledges and represents
that his execution of this Agreement and performance of employment-related
obligations and duties for the Bank will not cause any breach, default, or
violation of any other employment, non-disclosure, confidentiality,
non-competition, or other agreement to which Executive may be a party or
otherwise bound.

 

15



--------------------------------------------------------------------------------

Moreover, Executive hereby agrees that he will not use in the performance of
such employment-related obligations and duties for the Bank or otherwise
disclose to the Bank any trade secrets or Confidential Information of any person
or entity (including any former employer) if and to the extent that such use or
disclosure may cause a breach or violation of any obligation or duty owed to
such employer, person, or entity under any agreement or applicable law.

17. Modification and Waiver.

(a) Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing, signed by the parties hereto, and which
specifically refers to this Agreement.

(b) Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

18. Severability. If for any reason any provision of this Agreement is held
invalid, the parties agree that the court or arbitrator shall modify the
provision(s) (or subpart(s) thereof) to make the provision(s) (or subpart(s)
thereof) and this Agreement valid and enforceable. Any invalid provision shall
not affect any other provision of this Agreement not held invalid, and each such
other provision shall to the full extent consistent with law continue in full
force and effect. If any provision of this Agreement shall be held invalid in
part, such invalidity shall in no way affect the rest of such provision not held
so invalid, and the rest of such provision, together with all other provisions
of this Agreement, shall to the full extent consistent with law continue in full
force and effect.

19. Headings. The headings of the Agreement paragraphs are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

20. Governing Law. This Agreement has been executed and delivered in the
Commonwealth of Virginia, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of the Commonwealth of Virginia.

21. Rights of Third Parties. Nothing herein expressed or implied is intended to
or shall be construed to confer upon or give to any person, firm, or other
entity, other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

16



--------------------------------------------------------------------------------

22. Notices. All notices, requests, demands, and other communications provided
for by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the United States by registered or certified mail, or personally
delivered, to the party entitled thereto at the address stated below or to such
changed address as the addressee may have given by a similar notice:

 

To the Bank:

     Chairman      Board of Directors      SuffolkFirst Bank      901 East Cary
Street, Suite 1700      One James Center      Richmond, Virginia 23219 To
Executive:      Darrell G. Swanigan      6302 Oaken Gate Drive      Suffolk,
Virginia 23435

[Signatures contained on the following page.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and its
seal to be affixed hereunto by its duly authorized officer, and Executive has
signed this Agreement, as of the Effective Date set forth above.

 

SUFFOLKFIRST BANK By:  

/s/ T. Gaylon Layfield, III

  T. Gaylon Layfield, III   President and Chief Executive Officer

 

EXECUTIVE  

/s/ Darrell G. Swanigan

  Darrell G. Swanigan

 

18



--------------------------------------------------------------------------------

EXHIBIT A

Membership on Boards of Directors/Trustees

 

19



--------------------------------------------------------------------------------

EXHIBIT B

Form of Release and Waiver

This Release and Waiver (hereinafter “Release”) is entered into this
             day of                     ,             , by and between XENITH
BANK, a Virginia banking corporation (the “Bank”), and
                             (hereinafter “Executive”) (collectively, the
“Parties”).

WHEREAS, Executive was employed with the Bank as its                     
[Title] pursuant to that certain Employment Agreement dated as of
                         , 20     by and between the Bank and Executive (the
“Employment Agreement”); and

WHEREAS, the Executive’s employment with the Bank terminated as of
                     (the “Effective Date”);

WHEREAS, the execution of this Release is an express condition to Executive’s
receipt of any severance payment under the Employment Agreement; and

WHEREAS, Executive and the Bank desire to achieve an amicable separation and to
settle fully and finally any and all differences between them, including, but in
no way limited to, any disputes arising from Executive’s termination from the
Bank, as well as any other claim that could have been asserted arising out of
Executive’s employment with the Bank;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Release and other good and valuable consideration, the receipt,
sufficiency and adequacy of which is hereby acknowledged, it is hereby agreed by
and between the Parties as follows:

1. Termination of Employment; Return of Property. Executive hereby agrees that
the Employment Agreement and the employment relationship between Executive and
the Bank have been terminated as of the Effective Date. Executive agrees to
immediately return all property of the Bank, including without limitation all
Bank records, files, customer information, computer hardware and all data
resident thereon that Executive created, used, or possessed during his
employment with the Bank.

2. Executive Benefits. As of the Effective Date, all of Executive’s
employee-related benefits with the Bank have been terminated, subject only to
any notice and continuation requirements established by applicable law
(including but not limited to COBRA) and
                                         [Describe other benefits, if any].

3. Payment and Other Consideration to Executive. In consideration of the release
set forth below and subject to Executive’s strict compliance with all of the
terms and provisions of this Release, all of which are deemed material, the Bank
agrees to the following:

(a) Payment. Subject to the provisions of Section 12(c), the Bank shall
                         [Describe payment terms].

(b) Valuable Consideration. No Other Payments Due. Executive acknowledges that

 

20



--------------------------------------------------------------------------------

(c) The referenced payments constitute good and valuable consideration for this
Release, including but not limited to his release of claims in Sections 5 and 6.
Executive further acknowledges that he has otherwise received payment for all
other salary, bonuses, other compensation, and business-related expenses for all
prior periods of employment with the Bank and that he is not owed or entitled to
any such or other compensation, bonuses, or vacation pay from the Bank for any
prior period of employment with the Bank.

4. Confidentiality; Non-Disparagement.

(a) Executive agrees to keep the existence and terms of this Release strictly
confidential and not to disclose any information regarding this Release or its
terms to any third party (including any current or former employees of the Bank)
except Executive’s spouse, tax advisor, or legal counsel, unless compelled by a
court of competent jurisdiction.

(b) Executive also agrees that he shall not undertake any disparaging or
harassing conduct (or make any disparaging or harassing statements to any third
party) regarding the Bank or any of the Bank’s affiliates and/or its or their
directors, managers, supervisors, employees, agents,
predecessors/successors/assigns, or their respective products/services.

5. Release of All Claims.

(a) As a material inducement to the Bank to enter into this Release, Executive
irrevocably and unconditionally agrees to and does hereby release, acquit, and
forever discharge the Bank, the Bank’s affiliates and each and all of its or
their owners, shareholders, directors, officers, employees, former employees,
representatives, attorneys, agents, and all persons acting by, through, under or
in concert with any of them (herein jointly and individually called the
“Released Parties”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts, and expenses (including
attorneys fees and legal expenses), of any nature whatsoever, whether known or
unknown (hereinafter collectively referred to as “Claim” or “Claims”), which
Executive now has or may hereafter have against any Released Party by reason of
any matter, act, omission, cause, or event that has occurred up to the present
date, including, without limitation, any and all claims related or in any manner
incidental to Executive’s employment with the Bank, the cessation of his
employment with the Bank, the Employment Agreement, and/or the termination of
the Employment Agreement, provided that the foregoing release shall not release
any benefits under COBRA for post termination benefits (subject to Executive’s
proper election and payment for any such benefit, as applicable) or any payments
or benefits expressly payable under this Release.

(b) The general waiver and release set forth in Section 5(a) includes, but is
not limited to, all Claims under Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991, as amended; the Equal Pay Act of 1963, as
amended; the American’s With Disabilities Act of 1990, as amended; the Executive
Retirement Income Security Act of 1974, as amended; the Family and Medical Leave
Act of 1993, as amended; the Worker Adjustment Retraining and Notification Act,
as amended; the Fair Labor Standards Act, as amended; any applicable Executive
Order Programs; any other applicable employment laws; or any other federal,
state, or local law, rule, public policy, or regulation; and/or the common law,
including



--------------------------------------------------------------------------------

but not limited to any claims relating to any and all agreements, contracts,
arrangements and understandings (whether employment-related or otherwise).
Without limiting the general waiver and release set forth in Section 5(a),
Executive also agrees to release the Bank and the Released Parties from any and
all Claims under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., (including any alleged harassment, retaliation, or discrimination on the
basis of age or other violation thereof), or comparable state or local law.
Without limiting the general waiver and release set forth in Section 5(a),
Executive also agrees to release the Bank and the Released Parties from any and
all Claims Executive may have for wrongful discharge, breach of contract,
infliction of emotional distress or defamation; relating to or arising out of
any agreement or understanding between Executive and the Bank; and/or arising
under any policies, practices or procedures of the Bank.

(c) It is the intent of Executive to release all claims of every nature and
kind, whether known or unknown, accrued or unclaimed, which Executive may have
against the Bank or any other released person or entity as of the date of the
execution of this Release, and under the Age Discrimination in Employment Act
(subject to the applicable consideration period and revocation right), as set
forth therein. Executive agrees that his release shall apply to all claims and
causes of action against any Released Party, whether actual or potential, known
or unknown, suspected or unsuspected, or foreseen or unforeseen.

(d) Executive expressly acknowledges, agrees and stipulates with the Bank that
this Release may be pled by the Bank or any other released person or entity as a
complete defense and will fully and finally bar any such known or unknown claim
or claims of Executive based on any matter, act, omission, cause, or event
occurring up to the date of this Release.

(e) Executive represents and warrants that if a class action lawsuit is filed
against the Bank in the future relating to any form of employment discrimination
and Executive is arguably a member of the class of plaintiffs, Executive hereby
“opts out” of any class, and agrees that the class representative(s), if any,
cannot pursue claims on his behalf.

6. Workman’s Compensation Claims. Executive represents and warrants that he has
no present knowledge of any injury to him which either will or might lead to his
recovery of compensation as a Workman’s Compensation Claim and, to the extent he
may lawfully release such claims, Executive agrees to release the Bank and the
Released Parties from any and all Claims Executive may have relating to or
arising out of any Workman’s Compensation law, rule, policy, or regulation.

7. Covenant Not to Sue. Executive irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind based upon
any matter released or purported to be released hereby.

8. Knowing and Voluntary Release. Executive agrees and represents that he
(i) has sufficient and adequate educational and business experience to
understand the meaning of this Release, including but not limited to the release
and waiver of claims, (ii) has had a sufficient and reasonable amount of time in
which to review and consider this Release, (iii) has had the opportunity to be
advised by legal counsel about this Release, (iii) has had the opportunity to be

 

-22-



--------------------------------------------------------------------------------

advised by legal counsel about this Release before signing it, (iv) has the full
legal capacity to enter into this Release, (v) has carefully read, and has fully
and completely understood, all of the provisions of this Release and their
meaning, intent, and legal effect, (vi) is not under any mental impairment or
otherwise unable to read, consider, and understand the terms of this Release,
(vii) has knowingly and voluntarily executed this Release, (vii) has knowingly
and voluntarily executed this Release and agreed to all of the terms set forth
in this Release, and (viii) knowingly and voluntarily intends to be legally
bound by this Release. EXECUTIVE FURTHER AGREES AND REPRESENTS THAT HE
UNDERSTANDS THAT THIS RELEASE CONTAINS RELEASES OF ALL KNOWN AND UNKNOWN CLAIMS.

9. No Admission of Liability. No part of this Release or any action on the part
of any party in resolving this matter with the other party shall be considered
or shall constitute an admission of any wrongful conduct or violation of any law
or that any party was at any time entitled to relief for any action or conduct
of the other party (or any agent or employee thereof).

10. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and by any one or more of the following
means: (i) if mailed by prepaid certified mail, return receipt requested, at any
time other than during a general discontinuance of postal service due to strike,
lockout or otherwise, such notice shall be deemed to have been received on the
date shown on the receipt; (ii) if telecopied, such notice shall be followed
forthwith by letter by first class mail, postage prepaid, and shall be deemed to
have been received on the next business day following dispatch by telecopy and
acknowledgment of receipt by the recipient’s telecopy machine; (iii) if
delivered by hand, such notice shall be deemed effective when delivered; or
(iv) if delivered by national overnight courier, such notice shall be deemed to
have been received on the next business day following delivery to such courier.
All notices and other communications under this Release shall be given to the
parties hereto at the following addresses:

 

If to the Bank:

President and Chief Executive Officer

Xenith Bank

901 East Cary Street

Suite 1700

One James Center

Richmond, Virginia 23219

If to Executive:

Darrell G. Swanigan

6302 Oaken Gate Drive

Suffolk, Virginia, 23435

 

-23-



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) Legality and Severability. The Parties covenant and agree that the
provisions contained herein are reasonable and are not known or believed to be
in violation of any federal, state, or local law, rule, or regulation. In the
event a court of competent jurisdiction finds any provision (or subpart thereof)
to be illegal or unenforceable, the Parties agree that the court shall modify
the provision(s) (or subpart(s) thereof) to make the provision(s) (or subpart(s)
thereof) and this Release valid and enforceable. Any illegal or unenforceable
provision (or subpart thereof) shall otherwise be severable and shall not affect
the validity of the remainder of such provision and any other provision of this
Release.

(b) Entire Agreement. This Release constitutes the entire understanding between
the Parties regarding the subject matters addressed herein and supersedes any
prior oral or written agreements between the Parties. The Bank has not made any
promises, representations, or agreements of any kind to Executive in
consideration for entering into this Release beyond those expressly set forth in
this Release.

(c) Modification, Governing Law. This Release can only be modified by a writing
signed by the Parties, and shall be interpreted in accordance with and governed
by the laws of the Commonwealth of Virginia without regard to the choice of law
provisions thereof.

(d) Review and Voluntariness of Release. The Parties acknowledge that they have
had the opportunity to consult with legal counsel of their choice, that they
have in fact read and do understand such provisions, and that they have
voluntarily entered into this Release. The Parties agree that this Release shall
be construed as drafted by both of them, as parties of equivalent bargaining
power and not for or against either of them as drafter.

(e) Non-Waiver. The failure of the Parties to insist upon or enforce strict
performance of any provision of this Release or to exercise any rights or
remedies will not be construed as a waiver by either the Bank or Executive to
assert or rely upon any such provision, right or remedy in that or any other
instance.

(f) Assignment. The Bank may assign this Release or the obligations of Executive
without Executive’s prior written consent and approval, if the Bank is ever sold
or otherwise substantially conveyed either by way of a merger, stock sale, or by
way of a sale of assets. Other than the foregoing permitted assignments, this
Release shall not be assigned without the consent of the other Party. This
Release shall also be binding upon and benefit the parties hereto and their
respective heirs, successors, legal representatives, executors or assigns.

(g) No Bar. Executive acknowledges and agrees that the existence of any claim or
cause of action against the Bank shall not constitute a defense to the
enforcement by the Bank of Executive’s covenants, obligations, or undertakings
in this Release or any other agreement.

(h) Offset. Executive authorizes the Bank to offset against any amount(s)
otherwise payable to Executive under this Release (i) the replacement costs, as
of the date of replacement, of any Bank property not returned by Executive and
(ii) any amount of any other debt owed by Executive to the Bank.

 

-24-



--------------------------------------------------------------------------------

(i) Injunctive Relief. Executive acknowledges that it would be difficult to
calculate the Bank’s damages from his breach of this Release, and that money
damages would therefore be an inadequate remedy. Accordingly, upon such breach,
Executive acknowledges that the Bank may seek and shall be entitled to
temporary, preliminary, and/or permanent injunctive relief against Executive,
and/or other appropriate orders to restrain such breach. Nothing in this
provision shall limit the Bank from seeking any other damages or relief provided
by applicable law for breach of this Release or any section or provision hereof

12. Review and Revocation Rights.

(a) Executive acknowledges that he may have twenty-one (21) days from receipt of
this Release to review and consider this Release before signing, and that
signing the Release shall constitute a waiver of any remaining balance of the
twenty-one (21) day waiting period. Executive agrees that any changes to this
Release do not restart the running of this twenty-one (21) day period. Executive
also acknowledges that he has hereby been advised to consult an attorney about
this Release prior to its execution.

(b) Executive further understands that he may revoke this Release within seven
(7) days from the date on which this document is executed by Executive and that
this Release is not effective or enforceable until such revocation period has
expired. Revocation may be made by delivering a written notice of revocation to
the Bank as described in Section 10. For this revocation to be effective, such
written notice must be received by said individual no later than midnight on the
seventh day after Executive signs this Release.

(c) Executive further acknowledges and understands that this Release is not
effective or enforceable (and that the above referenced Payments will not
commence) until such revocation period has expired. If Executive revokes this
Release, this Release shall not be enforceable or effective and Executive will
not receive the benefits described in this Release.

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Release
as of the date first above written.

 

BANK:     EXECUTIVE:  

XENITH BANK

     

By:

 

 

    Darrell G. Swanigan  

Its:

 

 

   

 

 

Date:

 

 

   

Date:

 

 

 

 

-25-